Case: 17-12957    Date Filed: 08/02/2018   Page: 1 of 4


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-12957
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket Nos. 1:16-cv-22585-RNS,
                            1:14-cr-20130-RNS-1


ANTRON DEMOND EDWARDS,

                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (August 2, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Antron Demond Edwards appeals the district court’s denial of his 28 U.S.C.

§ 2255 motion to vacate his sentence. On appeal, Edwards argues that his sentence
                Case: 17-12957        Date Filed: 08/02/2018       Page: 2 of 4


was unconstitutionally enhanced under the Armed Career Criminal Act (ACCA) in

light of Johnson v. United States, 576 U.S. ___,135 S. Ct. 2551 (2015), which held

that the ACCA’s residual clause was void for vagueness. After careful review of

the parties’ briefs and the record, we affirm.

                                                I.

       We review the legal conclusions in the denial of a motion to vacate under 28

U.S.C. § 2255 de novo and the findings of fact for clear error. Stoufflet v. United

States, 757 F.3d 1236, 1239 (11th Cir. 2014). We may affirm on any ground

supported by the record, regardless of the ground stated by the district court.

Beeman v. United States, 871 F.3d 1215, 1221 (11th Cir. 2017). 1

                                               II.

       Under the ACCA, a defendant faces a 15-year mandatory minimum sentence

if he is convicted of being a felon in possession of a firearm or ammunition

following three prior felony convictions for a “violent felony” or a “serious drug

offense,” or a combination of both. 18 U.S.C. § 924(e)(1). The term “violent

felony” includes “any crime punishable by imprisonment for a term exceeding one

year” that: “has as an element the use, attempted use, or threatened use of physical

force against the person of another” (the elements clause), or “is burglary, arson, or

1
  The mandate in Beeman has not yet issued, but it is still the law of this circuit. See Martin v.
Singletary, 965 F.2d 944, 945 n.1 (11th Cir. 1992) (per curiam); 11th Cir. R. 36 I.O.P. 2 (“Under
the law of this circuit, published opinions are binding precedent. The issuance or non-issuance
of the mandate does not affect this result.”).
                                                2
              Case: 17-12957     Date Filed: 08/02/2018    Page: 3 of 4


extortion, [or] involves use of explosives” (the enumerated-offenses clause). Id. at

§ 924(e)(2)(B). Before Johnson, “violent felony” also included an offense that

“otherwise involves conduct that presents a serious potential risk of physical injury

to another” (the residual clause). Id.; Johnson, 576 U.S. at ___, 135 S. Ct. at 2563.

      We held in Beeman that to prove a Johnson claim, a movant must establish

that his sentence enhancement turned on the validity of the residual clause, such

that he would not have been sentenced as an armed career criminal absent the

existence of the residual clause. Beeman, 871 F.3d at 1221. We explained that a

movant meets his burden only if (1) the sentencing court relied solely on the

residual clause to qualify a prior conviction as a violent felony, as opposed to also

or solely relying on either the enumerated-offenses clause or elements clause, and

(2) there were not at least three other prior convictions that could have qualified

under either of those two clauses as a violent felony or a serious drug offense. Id.

We further held that, to carry his burden of proof, a § 2255 movant asserting a

Johnson claim must show that—more likely than not—it was the sentencing

court’s use of the residual clause that led to its enhancement of his sentence. Id. at

1221–22.

                                         III.

      The district court did not apply the proper standards when assessing

Edwards’s Johnson claim because it did not have the benefit of our ruling in


                                          3
                Case: 17-12957        Date Filed: 08/02/2018       Page: 4 of 4


Beeman.2 Nevertheless, the Beeman issue has been fully briefed on appeal and

neither party requests a remand for reconsideration of Edwards’s § 2255 motion in

light of Beeman. Under Beeman, Edwards cannot carry his burden of proving that

he was sentenced under the ACCA’s residual clause because nothing in the record

shows that the sentencing court relied on the residual clause in concluding that his

Florida arson conviction qualified as an ACCA predicate and Edwards has cited no

precedent from the time of sentencing showing that Florida arson qualified only

under the residual clause.

       AFFIRMED.




2
 Because the government therefore had no opportunity to raise the Beeman issue in the district
court, we can consider it in on appeal. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,
1331–32 (11th Cir. 2004) (explaining that one exception to the general rule that we will not
consider arguments in the first instance occurs if the argument could not have been raised in the
district court).
                                                4